The ambiguous reference by a prosecution witness to a threat made by the defendant at the police station does not warrant reversal where it was elicited by defense counsel *458during cross-examination and where a curative instruction was given (see, People v Nunes, 118 AD2d 597, lv denied 67 NY2d 948; People v King, 91 AD2d 1073).
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Bracken, J. P., Lawrence, Kunzeman and Harwood, JJ., concur.